Citation Nr: 1723908	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-04 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for cervical spondyloarthropathy (neck disability).

2.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to March 1984 and December 1984 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned in a June 2016 hearing.  A hearing transcript is associated with the file.  The Board previously considered and remanded these issues in September 2016. 

In the September 2016 decision and remand, the Board noted that the matter of total disability based on individual unemployability (TDIU) can be part and parcel of a claim for an increased rating if there is evidence that a veteran is unemployed.  
See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the Veteran's increased ratings claims have been pending since 2008, the Veteran wrote in August 2009, that he was not asking for TDIU and he wished for that part of his claim to be dismissed.  Moreover, the Veteran reported his last day of fulltime employment was April 3, 2014.  See April 2014 TDIU application.  The RO granted TDIU effective on April 4, 2014, the first day the Veteran was unemployed.  The Board finds this a full grant of benefits and will not address this issue.


FINDINGS OF FACT

1. During the period from September 9, 2014 to November 21, 2016, the evidence shows muscle spasms and guarding resulting in abnormal gait or spinal contour.

2. In the periods before September 9, 2014 and beginning on November 21, 2016, the evidence shows cervical spondyloarthropathy with pain but not flexion limited to 30 degrees or less, combined range of motion 170 or less, or muscle spasms or guarding severe enough to lead to abnormal gait or spinal contour.  

3. The Veteran's sinusitis with headaches manifested with fewer than six non-incapacitating episodes and no incapacitating episodes or sinus surgeries.


CONCLUSIONS OF LAW

1. The criteria for a 20 percent rating for the neck disability from September 9, 2014 to November 21, 2016, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242 (2016).

2. The criteria for a rating in excess of 10 percent for the neck disability prior to September 9, 2014 and beginning on November 21, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code 5242.

3. The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In March 2008, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA provided examinations for the neck and sinusitis disabilities in April 2008, June 2012, March 2013, September 2014, and November 2016.  The AOJ substantially complied with the Board's remand directives by obtaining the November 2016 VA examinations with answers to questions put forth by the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).    

The Board has also considered the Court's holding in Correia that an examination for disabilities rated based on limitation of motion should consider active and passive motion, pain with weight-bearing, and with the range of the opposite joint.  See Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  The neck has no contraindicated joint to consider.  The examinations measured active range of motion and the examiners observed no objective signs of pain with weight-bearing or otherwise.  The neck is not typically categorized as a weight-bearing joint.  

To warrant a higher rating motion limited to a degree greater than that found during range of motion testing throughout the appeal is necessary.  In addition to testing, the Veteran has been asked to describe functional loss and impairment in various situations and he has not identified that he has loss of motion to the degree required for a higher rating.  For example, at the November 2016 VA examination the Veteran stated that his pain is worse when he lifts using his right arm and the pain will come and go (it is not every day).  Simply put, after taking into account the medical findings and the lay statements the evidence does not suggest that motion is limited to the requisite degree for a higher rating at any point.

Furthermore, the Veteran has not raised any argument regarding the inadequacy of examinations or how additional testing could assist in proving his claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, 137 S. Ct. 33, 196 L. Ed. 2d 25 (2016) ("A veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution."); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

As such, the Board will proceed with consideration of the Veteran's appeal.  

II. Rating Analysis

The Veteran asserts that his neck and sinusitis disabilities should be rated in excess of the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of another.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).  

The Veteran is competent to provide evidence of symptoms observed by his senses, such as pain and headaches.  However, he is not competent to measure range of motion or instability as this requires specialized testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds the Veteran's statements credible to report his symptoms as they are detailed and consistent.

Neck

The Veteran's cervical spondyloarthropathy is rated under Diagnostic Code 5242, which applies the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  The rating criteria provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of its height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.

Spine disabilities may also be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes if such is shown.  38 C.F.R. § 4.71a, DC 5242.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-37 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); 38 C.F.R. § 4.59 (2016).

Following review of the record, the Board finds that the Veteran experienced a period of more severe symptoms during which a staged, 20 percent rating is appropriate but the criteria for a rating in excess of 10 percent for the neck disability have not been met outside that period.  See 38 C.F.R. § 4.71a, DC 5242.  

During the period from September 9, 2014 to November 21, 2016, the evidence shows muscle spasms and guarding resulting in abnormal gait or abnormal spinal contour.  During the September 2014 examination, the Veteran reported flare-ups in pain with long drives or prolonged sitting and that flare-ups limit function due to pain.  The examiner found that there was significant limited functional ability during a flare-up due to pain, weakness, fatigability, and repetition.  The examiner did not elaborate on this functional limitation, but they did find no additional limitation of range of motion during a flare-up or after repeated use.  The examiner recorded range of motion as 40 degrees of flexion and a combined range of motion to 190 degrees with pain observed on flexion, extension, and lateral flexion.  She found no change after repetition, no ankylosis, and no intervertebral disc syndrome (IVDS).  The Veteran had functional loss in the form of less movement than normal, pain, and interference with sitting, standing, and weight-bearing.  Finally, the examiner found muscle spasm and guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  During the June 2016 Board hearing, the Veteran reported not being able to lift 50 pounds, spasms, flares, and aggravation from twisting.  

The Veteran's actual motion beyond 30 degrees of flexion and 170 degrees of combined motion does not satisfy the criteria for a 20 percent rating or higher.  
See Mitchell, 25 Vet. App. at 37.  However, the examiner's finding of muscle spasm and guarding severe enough to result in abnormal gait or abnormal spina contour satisfy the next-higher 20 percent criteria.  While the other examiners did not find muscles spasm or guarding, the Board resolves doubt in the Veteran's favor and awards him the 20 percent rating for this period.  See 38 C.F.R. §§ 4.3, 4.71a, 
DC 5242.  

In the periods before September 9, 2014 and beginning on November 21, 2016, the evidence shows cervical spondyloarthropathy and degenerative arthritis with pain but not flexion limited to 30 degrees or less, combined range of motion 170 degrees or less, or muscle spasms or guarding severe enough to lead to abnormal gait or spinal contour.  During the June 2012 examination, the Veteran reported flare-ups in symptoms when it was hard for him to turn his head to the right.  The examiner recorded flexion to 40 degrees and combined range of motion of 320 degrees 
(40 degrees of extension, 40 degrees for left and right lateral flexion, 80 degrees for left and right lateral rotation).  The examiner observed no evidence of pain, no change in range of motion after repetition, no functional loss, no muscle spasm, and no IVDS.  The March 2013 examination report shows the Veteran reported experiencing flare-ups in his neck during which he could not move without experiencing pain.  The examiner recorded flexion to 45 degrees and combined range of motion as 340 degrees (45 degrees of extension, 45 degrees for left and right lateral flexion, 80 degrees for left and right lateral rotation).  The examiner noted no objective evidence of pain, no change in range of motion after repetitive testing, no functional impairment, and no IVDS.  A July 2014 assessment of functionality shows the Veteran should never lift or carry over 20 pounds or reach above the shoulder level.  

During the November 2016 examination, the Veteran reported pain coming and going every day and flare-ups in pain when lifting with is right arm.  The examiner recorded flexion to 45 degrees, extension to 35, right and left lateral flexion to 40, right lateral rotation to 55, and left lateral rotation to 80 for a combined range of motion of 295 degrees.  The examiner noted no objective signs of pain, no additional loss of motion after repetition, no guarding or muscle spasm, no ankylosis, and no IVDS.  The examiner found that pain, weakness, fatigability, and incoordination do not significantly limit functional ability and the Veteran had no current limitation related to his neck.  When addressing the Veteran's report of inability to raise his right arm over head during a flare-up, the examiner wrote that there was no objective evidence to support or refute that subjective symptom on examination.  It was noted that the Veteran stated that "this issue 'is not everyday.'"

The Veteran had actual flexion beyond the 30 degrees required for a 20 percent rating.  The Veteran reported flare-ups with increased pain and difficulty turning his head to the right and lifting his right arm overhead.  Examiners could not quantify the Veteran's reports of flare-ups into degrees of limitation of motion, but they consistently noted no objective evidence to corroborate his reports of pain.  Nevertheless, even imagining no movement of right lateral rotation, the Veteran would still have combined range of motion beyond the 170 degrees contemplated by the 20 percent rating.  Moreover, the Veteran's recorded range of motion was often beyond or equal to the minimum for a 10 percent rating under the General Rating Formula.  As such, his reports of pain, limitations on lifting and carrying, and limitations during flare-ups were considered in the award of the 10 percent rating he received in compliance with 38 C.F.R. § 4.59 and associated case law.  The examiners also found no evidence of muscle spasm or guarding much less symptoms so severe as to cause abnormal gait or spinal contour to satisfy the alternate criteria for a 20 percent rating.  Based on the foregoing, the Board finds that the competent evidence weighs against a 20 percent rating during the other periods on appeal.  See 38 C.F.R. § 4.71a, DC 5242.

The evidence is against finding cervical radiculopathy or other neurologic abnormalities, which could be rated separately.  See 38 C.F.R. § 4.71a, DC 5242, Note (1).  The March 2013, September 2014, and November 2016 examiners recorded the upper extremities with full muscle strength, normal reflexes, normal sensory testing, and no other signs of radiculopathy.  The June 2012 examiner also noted no radiculopathy.  A June 2008 treatment record notes the Veteran's report of neck pain that radiated down his arms toward his chest.  The impression was cervical pain with radiculopathy; however, no diagnostic testing was done on that date.  Cervical radiculopathy continued to be reflected on the problem list without further diagnosis.  In May 2013, October 2013, January 2014, and March 2014 mental health treatment, a clinical social worker included the diagnosis of cervical radiculopathy in the report.  A clinical social worker, without training or experience in the field of orthopedics, is not competent to diagnose a disability of the neurologic or musculoskeletal system.  As such, the Board places no weight on this evidence.  Finally, a February 2013 work-up for a colonoscopy also reflected the diagnosis of cervical radiculopathy without any diagnostic testing.  The four VA examinations of the spine contained evaluations and diagnostic processes specifically for radiculopathy.  In light of this, the Board finds these examination reports are more probative and deserve greater weight than the sporadic mention of radiculopathy in treatment records with no such specific evaluation or diagnostic testing.  In sum, the weight of the evidence is against finding radiculopathy related to the service-connected cervical spine.  The Board notes that the examiners found no other neurologic abnormalities.

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his neck during this period based on the evidence.  See 38 C.F.R. § 4.71a; see also Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").  Aside from the staged period assigned, the neck symptoms were generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10.  

Sinusitis

The Veteran is service-connected for sinusitis and assigned a 10 percent rating under Diagnostic Code 6513.  38 C.F.R. § 4.97.

Diagnostic Code 6513 directs the rater to the General Rating Formula for Sinusitis.  After 10 percent, the rating formula provides for a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The note to the General Rating Formula states that an incapacitating episode of sinusitis means one that required bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

The Board has reviewed the record and finds that the criteria for a compensable rating under Diagnostic Code 6522 have not been met.  See 38 C.F.R. § 4.97.  

The relevant medical and lay evidence does not show a disability picture more nearly approximating the frequency of incapacitating or non-incapacitating episodes of sinusitis or history of surgery required for higher ratings.  The April 2008 examiner recorded complaints of sinus problems, nasal obstruction, a normal sinus x-ray, no incapacitating episodes in the prior 12 months, and 7 non-incapacitating episodes of sinusitis in the prior 12 months.  The Veteran's symptoms included headaches, interference with breathing through the nose, purulent discharge, and hoarseness.  A December 2011 CT report shows moderate mucosal thickening of the left maxillary sinus, mild mucosal thickening of the right maxillary sinus, mucus retention cyst or polyp in the left sphenoid sinus, apparent obstruction of the left ostiomeatal complex, and minimal leftward deviation of nasal septum.  The impression was chronic pansinusitis with probable obstruction of left ostiomeatal complex.  During the June 2012 examination, the Veteran reported chronic nasal congestion, sneezing, postnasal drip, and headaches.  Sinus x-rays were negative.  The examiner marked near constant sinusitis described as daily symptoms of congestion, sneezing, postnasal drip, and headaches with required medication.  The examiner marked no incapacitating or non-incapacitating episodes in the prior 
12 months and no history of sinus surgery.  

The March 2013 examiner found no continuous medication, no incapacitating episodes, no obstruction, no polyps, and clear sinuses on x-ray.  The Veteran experienced 4 non-incapacitating episodes of sinusitis in the prior 12 month period characterized by headaches, pain, and purulent discharge or crusting.  During the Board hearing, the Veteran reported sinus headaches almost everyday, a swollen throat, and constant post-nasal drip and blowing his nose.  He testified to four to five really bad episodes per year.  The November 2016 VA examiner recorded sinusitis symptoms of headaches but no incapacitating or non-incapacitating episodes in the past 12 months, no history of sinus surgery, and no other physical findings or complications.  The examiner noted a CT scan that showed chronic parsinusitis with possible obstruction of the left ostiomeatal complex.

The evidence shows no incapacitating episodes as defined by physician required bed rest.  Non-incapacitating episodes are characterized by headaches, pain, and purulent discharge.  The 2012 and 2016 examiners found no evidence of non-incapacitating episodes.  An earlier, 2008 examiner found evidence of seven non-incapacitating episodes in the prior 12 months.  Additionally, the March 2013 examiner recorded four non-incapacitating episodes in the prior 12 months, which is consistent with the Veteran's report of four to five bad episodes per year.  The Board finds the evidence recorded at the 2013 examination more reliable and deserving of more weight because the other examinations differ drastically from each other and all accounts agree that the Veteran experienced some symptoms of sinusitis.  While the Veteran reported constant headaches and post-nasal drip, he did not seek treatment consistently for these conditions.  The Board finds his report of "bad episodes" more consistent with objective findings and the characteristics of non-incapacitating episodes.  Four to five non-incapacitating episodes per 12 month period is considered by the 10 percent rating assigned by the RO.  As such, the Board finds the preponderance of the evidence weighs against a higher rating.  Indeed, it shows a consistent disability picture related to the sinusitis when viewing the competent medical and lay evidence in total.  

In sum, the evidence does not show incapacitating episodes or consistent findings of non-incapacitating episodes greater than six times per year to satisfy the 30 percent criteria.  There is also no evidence of surgery or near constant sinusitis with the list signs and symptoms to support a 50 percent rating.  See 38 C.F.R. § 4.97, DC 6513.   

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for his sinusitis during this period based on the evidence.  See 38 C.F.R. § 4.97.  The sinusitis symptoms were generally consistent during the period on appeal such that staged ratings are not appropriate.  See Hart, 21 Vet. App. at 509-10; see also 38 C.F.R. § 3.344(a) (2016) ("Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.").


ORDER

Ratings in excess of 10 percent are not demonstrated otherwise, but a 20 percent rating from September 9, 2014 to November 21, 2016 for the cervical spine disability is granted.

A rating in excess of 10 percent for sinusitis is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


